*644Opinion by
McClellan, C. J.
*643The bill in this case was filed by the Exchange National Bank of Spokane, Washington, against Emma Clement and Annie Catherine Dreher. The complainant recovered judgments in the State of Washington against Emma Clement in the year 1892; and in 1894 it sued Emma Clement on the judgments in the City Court of Montgomery and at the same time attached the property here involved as her property. This suit was prosecuted to judgment and the land levied on was condemned to be sold to satisfy the demands of complainant. The attachment was levied in the month of March, but in the month of February previous a. deed to the property was executed and delivered to Mrs. A. C. Dreher by Emma Clement, which deed recited the consideration of $2,500 cash. The deed having been executed prior in point of time to the commencement of the attachment proceedings, it would have been a cloud on the title under the sale ordered which would make the property sell for less than its value; so complainant filed its bill of complaint in the city court of Montgomery, to have the deed set *644aside and cancelled as being fraudulent and void as to complainant, alleging that it was executed upon a fictitious and simulated consideration, and that it was executed with the intent to binder, delay or defraud tlie creditors of Emma Clement. The bill further prayed that an account be taken of the rents, and that they be charged up against Catherine Dreher.
On the final submission of the cause on the pleadings and proof, the judge of the city court as chancellor rendered a decree denying the relief prayed for and ordering the bill dismissed. From this ruling the present appeal is prosecuted.
The decree of the city court is affirmed.